OPINION — AG — ** COURT FUND — EXPENDITURES ** QUESTION: IN VIEW OF THE PROVISIONS OF 62 O.S. 323 [62-323] (CLAIMS AGAINST THE COURT FUND, IMPROVEMENTS TO THE COURTHOUSE) AND 25 O.S. 31 [25-31] (JOINT AUTHORITY, MAJORITY VOTE), MAY ANY TWO FOF THE THREE OFFICERS REFERRED TO IN 62 O.S. 323 [62-323] ORDER AN EXPENDITURE FROM THE COURT FUND OF THE COUNTY FOR THE PURPOSE OF AIR CONDITIONING THE COURTHOUSE ? — THE EXPENDITURE OF THE COUNTY COURT FUND FOR REPAIR, MAINTENANCE AND IMPROVEMENTS OF THE COUNTY COURTHOUSE, UNDER 62 O.S. 323 [62-323], MAY BE AUTHORIZED ONLY BY THE UNANIMOUS APPROVAL AND ORDERS OF THE DISTRICT JUDGE, COUNTY JUDGE AND COUNTY ATTORNEY. (DISTRICT ATTORNEY) CITE: OPINION NO. JUNE 28, 1947 — ? OPINION NO. JULY 9, 1955 — ? 25 O.S. 31 [25-31], OPINION NO. APRIL 24, 1948 — CLINE (RICHARD M. HUFF)